OPINION OF THE COURT
McKEE, Circuit Judge.
Carl Coleman appeals his conviction for illegal possession of a firearm in violation of 18 U.S.C. 922(j)(l). His only claim of error is his assertion that that state is an unconstitutional violation of the limits placed upon Congress under the Commerce Clause. We have, however, previously rejected this argument and upheld the validity of 922(j)(l). See, U.S. v. Singletary, 268 F.3d 196 (3d Cir.2001). Accordingly, we will reject appellant’s challenge to the constitutionality of that statute and affirm his conviction.